Title: To James Madison from Cato West, 8 July 1805
From: West, Cato
To: Madison, James


          
            Sir
            Mississippi Territory July the 8th. 1805.
          
          I have lately receiv’d from the Secretary of the Treasury a letter, informing me that he coud not pay towards the ordinary expences of my office as Secretary of this Territory, more than 72 dollars 22 Cents for the present year, owing (as I understand him) to the allowance for a Clerk to my office during the absense of the Govr having been paid out of the appropriation for the contingent expenses of the Executive department of this Government. I am of opinion Sir that the Secretary has not perfectly understood this affair, and I trust that you will be pleased to explain it to him, so that my bills drawn before the rect of his letter may be paid. Without your authority Sir, I never shou’d have drawn on you for one dollar on that account, altho’ the State of my health, and the situation of the Public business in which I was engag’d compelld me to employ a person to aid me in the discharge of the duties of my offices, as well as other important matters which I attended to for the U,S, in the course of my Administration of this Government.
          Various considerations have combind to induce me to retire from the office of Secretary of this Territory—you will therefore please to accept this as my resignation of that office. I am Sir very respectfully Your most obedient Servant
          
            Cato West
          
        